           Case 1:19-vv-00066-UNJ Document 42 Filed 12/02/20 Page 1 of 7




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-66V
                                          UNPUBLISHED


    HEATHER GELDBACH,                                           Chief Special Master Corcoran
    Personal Representative of the
    ESTATE OF WENDY G.                                          Filed: October 29, 2020
    STRICKLAND,
                                                                Special Processing Unit (SPU);
                         Petitioner,                            Damages Decision Based on Proffer;
    v.                                                          Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On January 15, 2019, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that Ms. Strickland suffered Guillain-Barre Syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine administered on October 13, 2017.
Petition at 1. Petitioner further alleges that Ms. Strickland’s death was directly and
proximately caused by the flu vaccination. Id. at 5. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00066-UNJ Document 42 Filed 12/02/20 Page 2 of 7



        On February 14, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation. On October 27, 2020, Respondent filed a proffer on award of
compensation (“Proffer”). In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Proffer at 2. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner:

        A.      A lump sum payment of $453,024.75 representing the statutory death
                benefit ($250,000.00), past pain and suffering ($200,000.00), and past
                unreimbursed out-of-pocket medical expenses ($3,024.75), in the form
                of a check payable to Petitioner.

        B.      A lump sum payment of $39,677.65, representing compensation for
                satisfaction of an unpaid and unreimbursed past out-of-pocket
                medical expense, in the form of a check payable to Petitioner and
                PruittHealth-Neuse, and mailed to:

                             Weltman, Weinberg, and Ries Co., LPA
                                       Claim #04387391
                                      965 Keynote Circle
                                    Brooklyn Heights, OH 44131

                Petitioner agrees to endorse this payment to PruittHealth-Neuse.

        C.      A lump sum payment of $8,530.07, in the form of a check payable
                jointly to Petitioner and Division of Health Benefits and mailed to:

                                     Division of Health Benefits
                                      Office of the Controller
                                     2022 Mail Service Center
                                     Raleigh, NC 27699-2022
                                         ID #: 953021281K

                Petitioner agrees to endorse this payment to Division of Health Benefits.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
       Case 1:19-vv-00066-UNJ Document 42 Filed 12/02/20 Page 3 of 7



IT IS SO ORDERED.


                            s/Brian H. Corcoran
                            Brian H. Corcoran
                            Chief Special Master




                                     3
            Case 1:19-vv-00066-UNJ Document 42 Filed 12/02/20 Page 4 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*************************************
HEATHER GELDBACH, personal            *
representative of the estate of WENDY *
G. STRICKLAND,                        *
                                      *
                       Petitioner,    *                     No. 19-66V
                                      *                     Chief Special Master Corcoran
v.                                    *
                                      *
SECRETARY OF HEALTH AND               *
HUMAN SERVICES,                       *
                                      *
                       Respondent.    *
*************************************

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 13, 2020, respondent filed a Rule 4(c) Report, conceding that petitioner’s

claim meets the Table criteria for a Guillain-Barré Syndrome (“GBS”) injury after an influenza

vaccine administered to Wendy G. Strickland, deceased, on October 13, 2017. The next day, on

February 14, 2020, the Court issued a Ruling on Entitlement finding petitioner entitled to

compensation under the Vaccine Act.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner, as the

administrator of the Estate of Wendy G. Strickland, be awarded the following amounts of

compensation:

       A.       A payment of $250,000.00, which represents compensation the statutory death
                benefit, see 42 U.S.C. § 300aa-15(a)(2);

       B.       A payment of $200,000.00, which represents compensation for past pain and
                suffering, see 42 U.S.C. § 300aa-15(a)(4);

       C.       A payment of $3,024.75, which represents compensation for past out-of-pocket
                unreimbursed medical expenses, see 42 U.S.C. § 300aa-15(a)(1);
            Case 1:19-vv-00066-UNJ Document 42 Filed 12/02/20 Page 5 of 7




       D.       A payment of $39,677.07, which represents compensation for an unpaid and
                unreimbursed past out-of-pocket medical expense currently owed to PruittHealth-
                Neuse, see 42 U.S.C. § 300aa-15(a)(1); and

       E.       A payment of $8,530.07, which represents full satisfaction of any right of
                subrogation, assignment, claim, lien, or cause of action the State of North
                Carolina may have against any individual as a result of any Medicaid payments
                the North Carolina Program has made to or on behalf of Wendy G. Strickland
                from the date of her eligibility for benefits through the date of her death as a result
                of her vaccine-related injury suffered on or about October 13, 2017, under Title
                XIX of the Social Security Act, see 42 U.S.C. § 300aa-15 (g-h).

       These amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       The vaccine-injured person in this case, Wendy G. Strickland, is deceased. Petitioner,

Heather Geldbach, provided respondent with Letters of Administration from the State of North

Carolina that document her appointment as the administrator of the Estate of Wendy G.

Strickland. All payments to petitioner should be issued to her as the administrator of Wendy G.

Strickland’s Estate.

       If petitioner is not authorized by a court of competent jurisdiction to serve as

administrator of the Estate of Wendy G. Strickland at the time payment is to be made, any such

payment shall be made to the party or parties appointed by a court of competent jurisdiction to

serve as administrator of Wendy G. Strickland’s estate, upon submission of written document of

such appointment to the Secretary

       Respondent recommends the Chief Special Master’s decision and the Court’s judgment

award the following:

       A. A lump sum payment of $453,024.75 representing the statutory death benefit
          ($250,000.00), past pain and suffering ($200,000.00), and past unreimbursed out-of-
          pocket medical expenses ($3,024.75), in the form of a check payable to petitioner.

                                                   2
  Case 1:19-vv-00066-UNJ Document 42 Filed 12/02/20 Page 6 of 7




B. A lump sum payment of $39,677.65, representing compensation for satisfaction of an
   unpaid and unreimbursed past out-of-pocket medical expense, in the form of a check
   payable to petitioner and PruittHealth-Neuse, and mailed to:

                    Weltman, Weinberg, and Ries Co., LPA
                              Claim #04387391
                             965 Keynote Circle
                        Brooklyn Heights, OH 44131

   Petitioner agrees to endorse this payment to PruittHealth-Neuse.

C. A lump sum payment of $8,530.07,in the form of a check payable jointly to petitioner
   and Division of Health Benefits and mailed to:

                          Division of Health Benefits
                           Office of the Controller
                          2022 Mail Service Center
                           Raleigh, NC 27699-2022
                              ID #: 953021281K

   Petitioner agrees to endorse this payment to Division of Health Benefits.

                                            Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            DARRYL R. WISHARD
                                            Assistant Director
                                            Torts Branch, Civil Division




                                        3
        Case 1:19-vv-00066-UNJ Document 42 Filed 12/02/20 Page 7 of 7




                                          /s/ DEBRA A. FILTEAU BEGLEY
                                          DEBRA A. FILTEAU BEGLEY
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Phone: (202) 616-4181
Dated: October 27, 2020




                                      4
